Citation Nr: 1813061	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for pancreatic cancer as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2016 rating decision issued by an unspecified Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this appeal currently resides with the RO in Los Angeles.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that his pancreatic cancer is secondary to his service-connected diabetes mellitus.  In support of his claim, he has submitted a private medical opinion which he claims establishes that diabetes caused pancreatic cancer.  In this regard, a June 2016 private medical opinion from Dr. "M.A." states that:

I have served as [the Veteran's] primary care physician for many years.  He has suffered from multiple medical conditions, one of which is diabetes that was caused by his exposure to Agent Orange.  Unfortunately, [the Veteran] has recently been diagnosed with metastatic adenocarcinoma of the pancreas.  I believe Stage 4 Pancreatic Cancer, as well, was caused by his exposure to Agent Orange.

This opinion, however, does not relate pancreatic cancer to diabetes but rather to herbicide agent exposure.  Significantly, based on cumulative scientific data reported by the National Academy of Sciences, the Secretary has determined that a positive association does not exist between herbicide agent exposure and pancreatic cancer and that a presumption of service connection is not warranted for this condition.  See VBA Manual, M21-1, IV.ii.2.C.3.k.

In addition, an August 2016 VA opinion concluded that it was less likely than not that the Veteran's diabetes mellitus caused his pancreatic cancer.  The examiner reasoned that although the Veteran did have diabetes mellitus, he was also of advanced age, male sex and a smoker.  The examiner further reasoned that while diabetes is one risk factor for pancreatic cancer, the medical literature indicates that age and being a cigarette smoker pose more of a risk for the development of pancreatic cancer than from diabetes mellitus alone.

Initially, the Board notes that although only a medical opinion is of record, a February 2017 statement of the case states that in August 2016, in connection with the claim for pancreatic cancer, a VA examination was conducted at the VA Medical Center in Bay Pines, Florida.  It is not clear whether such examination took place or whether it was merely mislabeled in the statement of the case but to the extent there are any outstanding VA treatment records, to include any August 2016 VA examination, these should be associated with the claims file.  If no examination was conducted, this should be clearly indicated.

In addition, although the VA examiner addressed the question of whether diabetes caused pancreatic cancer, he did not address whether service-connected diabetes may have aggravated pancreatic cancer.  As such, an addendum opinion is required.

The representative has also argued that the Veteran's diabetes mellitus caused him to have chronic pancreatitis, which is also a risk factor for developing pancreatic cancer, and therefore the diabetes caused pancreatic cancer.  See March 2017 VA Form 9.  It is not clear whether the Veteran had pancreatitis and, if so, whether this was due to his diabetes mellitus.  A review of the VA treatment records shows an October 2014 pharmacy benefits management consult which indicates that administration of a restricted drug, Liraglutide (also known as Victoza), had been requested and that one of the exclusion criteria for use of this drug was a patient with a history of pancreatitis.  VA and private medical records show regular use of this medication thereby suggesting that he did not have a history of pancreatitis.  In any case, the examiner should address whether the Veteran had pancreatitis as a result of his diabetes mellitus, and if so, whether this caused or aggravated his pancreatic cancer.

The Veteran has also argued that the Victoza (Liraglutide) that he was taking to control his diabetes is known to cause pancreatic cancer.  This contention should also be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records to include all records from any August 2016 VA examination at the VA Medical Center in Bay Pines, Florida.  If no examination was conducted this should be clearly indicated.

2.  Thereafter, forward the entire claims file in electronic records and a copy of this remand to the author of the August 2016 VA opinion or other appropriate VA examiner for an addendum opinion.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should state whether it is at least as likely as not that the Veteran's pancreatic cancer was proximately due to or the result of service-connected diabetes mellitus.

(b) The examiner should also state whether it is at least as likely as not that the Veteran's pancreatic cancer was aggravated by service-connected diabetes mellitus.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

In answering these questions, the examiner should address whether the Veteran had pancreatitis as a result of his diabetes mellitus, and if so, whether this caused or aggravated his pancreatic cancer.  The examiner should also address the Veteran's contention that the Victoza (Liraglutide) that he was taking to control his diabetes caused or aggravated his pancreatic cancer.

(c) The examiner should also address whether it as least as likely as not that the Veteran's pancreatic cancer was due to his exposure to herbicides in service. The rationale for this opinion should not rely solely on the fact that pancreatic cancer is not a presumptive disability.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




